IN THE SUPREME COURT OF THE STATE OF DELAWARE

FRANK WAGNER,‘ §
§ No. 30, 2015
Petitioner Below, §
Appellant, § Court Below—Family Court of
(5 State of Delaware in and for
v. § New Castle County
§
EMMA WAGNER, § File No. CN13-02397
§ Pet. No. 13-09887
Respondent Below, §
Appellee. §

Submitted: February 19, 2015
Decided: May 20, 2015

Before STRINE, Chief Justice, VALIHURA and VAUGHN, Justices.

O R D E R
This 20Lh day of May 2015, upon consideration of the appellant’s

opening brief and the appellee’s motion to afﬁrm, it appears to the Court

that:

(1) The appellant, Frank Wagner (“Husband”), ﬁled this appeal
from the Family Court’s January 20, 2015 order denying his motion to
reopen a stipulated settlement agreement in matters ancillary to his divorce.

The appellee, Emma Wagner (“Wife”), has moved to afﬁrm the Family

' By Order dated January 26, 2015, the Court sua sponte assigned pseudonyms to the
parties. Del. Supr. Ct. R. 7(d).

Court’s judgment on the ground that it is manifest on the face of Husband’s
opening brief that the appeal is without merit. We agree and afﬁrm.

(2) The parties were married in April 1966 and divorced in June
2013. At the parties’ request, the Family Court retained jurisdiction to
decide property division, alimony and attomey’s fees. On February 19,
2014, one day before the scheduled ancillary hearing, the parties entered into
a settlement agreement (hereinafter “Agreement”) on “all ﬁnancial and other
matters arising out of their marriage, separation and divorce, including . . .
alimony . . . , property division [and] debt allocation.” Under the
Agreement, the parties “expressly waive[d] any claim . . . to alimony” and
“any claim to other and further relief arising out of the parties’ marriage,

3?

separation, or divorce. The Agreement was filed in the Family Court on

February 20, 2014 and was entered as an order of the court on March 5,
2014.

(3) The parties’ jointly-owned real property included a
condominium in Austria (hereinafter the “Austrian prOperty”) and a
residential property in Greenville, Delaware (hereinafter the “Greenville
property”) (collectively the “Real Property”). The Greenville prOperty was
subject to a reverse mortgage, which was addressed in the Agreement. The

Agreement granted Wife full ownership of the Austrian pr0perty and

Ix.)

Husband ﬁill ownership of the Greenville property and provided that the
Greenville PrOperty “is subject to a reverse mortgage with an approximate
balance of $475,000.” Under paragraph one in the Agreement, Husband was
required to vacate the Austrian property “no later than June 30, 2014” and to
convey to Wife “all his right, title and interest in [the] property.” Wife was
required to “indemnify Husband and hold him harmless for all debts, costs,
and other liabilities arising out of the Austrian property from the date that
Husband vacates the Austrian property.” Under paragraph two in the
Agreement, Wife was required to vacate the Greenville property “no later
than June 30, 2014” and to convey to Husband “all her right, title and

99

interest in [the] pr0perty. Husband was required to “indemnify Wife and
hold her harmless for all debts, costs and other liabilities arising out of the
Greenville property from the date that Wife vacates the Greenville
property.”

(4) On January 9, 2015, Husband ﬁled a pro 36 motion to reopen
the Agreement. Husband claimed that the division of the Real Property was
“unfair, unjust, [and] inequitable,” and that he should not be “solely
responsible for the reverse mortgage” on the Greenville property. On

January 16, 2015, Wife, through counsel, ﬁled a response Opposing the

motion to reopen. Wife responded that Husband, with the assistance of

counsel, signed the Agreement “of his free will” after having had “full
opportunity to obtain and consider all relevant information, including the
valuations on the respective properties . . . as well as other assets and
benefits to which [Wife] would have been entitled, had the ancillary matter
proceeded to a hearing.” Wife contended that “[n]either party was operating
under a mistake as to any element of [the Agreement],” and that there were
“no misrepresentations on behalf of [Wife].” Furthermore, Wife contended
that she had “acted in good faith reliance on the terms agreed,” including
executing the documents that transferred ownership in the Greenville
property to Husband, and that she had relocated to Austria. By order dated
January 20, 2015, the Family Court denied Husband’s motion to reopen
under Rule 60(b).

(5) Rule 60(b) provides that, “[o]n motion and upon such terms as

are just,” the Family Court may reopen a matter and relieve a party from a

9

final order." A movant seeking relief under Rule 60(b) must demonstrate

2 Rule 60(b) provides that the Family Court may grant relief “for the following reasons:”

(1) Mistake, inadvertence, surprise, or excusable neglect;
(2) newly discovered evidence which by due diligence
could not have been discovered . . . ; (3) fraud . . . ,
misrepresentation or other misconduct of an adverse party;
(4) the judgment is void; (5) the judgment has been
satisﬁed, released, or discharged, or a priorjudgment upon
which it is based has been reversed or otherwise vacated, or
it is no longer equitable that the judgment should have

4

that the nonmoving party would not be substantially prejudiced if the motion
is granted.3

(6) This Court reviews the Family Court’s denial of a motion to
reopen under Rule 60(b) for abuse of discretion.4 A decision under Rule
60(b) is not disturbed on appeal if the Family Court’s ﬁndings of fact are
supported by the record, and the court’s explanations, deductions and
inferences are the product of a logical and deductive reasoning process.5

(7) In this case, the Family Court denied the motion to reopen after
ﬁnding that Husband had “failed to allege facts sufﬁcient to warrant

3

reopening this case.’ The court found that Husband “was represented by
counsel and knowingly, voluntarily and intelligently waived his right to a
hearing,” and that Wife had “acted in good faith reliance on the
[A]greement.”

(8) In his opening brief on appeal, Husband asserts that he should
be granted a “limited modiﬁcation” of the Agreement to correct “serious

omissions and miscalculations” allegedly caused by his counsel’s “lack of

due diligence” during the “settlement process.” Husband contends that he

prospective application; or (6) any other reason justifying
relief from the operation of thejudgment.

3 Tripom'as v. Itipouras, 677 A.2d 493, 496 (Del. I996).
4 Hoffman v. quﬁmm, 616 A.2d 294, 297 (Del. 1992).
5 Mandy v. Devon, 906 A.2d 750, 752-53 (Del. 2006).

5

first “realized his counsel’s failure of not doing due diligence” on July 1,
2014, when he moved back to the United States to take possession of the
Greenville property. According to Husband, because of his counsel’s failure
“to verify the reverse mortgage balance and . . . to consider monthly rising
accruals for mortgage interest and insurance,” Husband’s “actual equity” in
the Greenville property was “signiﬁcantly less at time of settlement” and
“continues to [lose] equity value every month.”

(9) The Court has carefully reviewed the parties’ submissions on
appeal and the Family Court record. Considered together, the submissions
and record reﬂect that the parties’ negotiations on the ancillary matters
culminated in their execution of the stipulated Agreement. It appears that
the Agreement was drafted by Husband’s counsel and that, as to the Real
Property, the Agreement included terms pr0posed by Husband. After the
Agreement was signed, Husband’s counsel submitted it to the Family Court
with a letter representing that the Agreement, if approved by the court,
“resolves the pending matter.” Thereafter, the Agreement was entered as an
order of the court, and the parties proceeded as stipulated under the
Agreement. Under these circumstances, the Court concludes that the Family

Court did not abuse its discretion when denying Husband’s motion to reopen

under Rule 60(b).

(10) It is clear that Husband is unhappy with — and faults his counsel
for — the consequences of his decision to enter into the Agreement. To the
extent Husband claims that his counsel committed legal malpractice,

Husband must raise such a claim in a separate civil action against his

counsel. Husband’s claims against his counsel are not cognizable in this

proceeding between Husband and Wife.
NOW, THEREFORE, IT IS ORDERED that Wife’s motion to afﬁrm

is GRANTED. Thejudgment of the Family Court is AFFIRMED.